Citation Nr: 1203864	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  10-03 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred on April 3-4, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 1964 to November 1967, and from February 1974 to April 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 determination by Department of Veterans Affairs (VA) North Florida/South Georgia Veterans Health System (NFSG VHS) in Gainesville, Florida.

The veteran testified before the undersigned in June 2011.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD) evaluated as 50 percent disabling, degenerative arthritis of the right shoulder evaluated as 30 percent disabling, diabetes mellitus evaluated as 20 percent disabling, degenerative arthritis of the right knee evaluated as 10 percent disabling, degenerative arthritis of the left knee evaluated as 10 percent disabling, degenerative arthritis of the left shoulder evaluated as 10 percent disabling, tinnitus, evaluated as 10 percent disabling, and deviated nasal septum and left ear hearing loss evaluated as zero percent disabling, each.  He is also in receipt of a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), effective from July 1998.  

2.  The medical evidence shows that the Veteran was admitted to the emergency room of Halifax Medical Center on April 3, 2009 with a diagnosis of stomach viral infection, rule out appendicitis.  

3.  The care in question is not shown to have been authorized before the Veteran was admitted on April 3, 2009.  

4.  According the Veteran all benefit of the doubt, the treatment rendered 3-4 April, 2009 was emergent, i.e., it was for such a condition that a prudent layperson would have reasonably believed that a delay in treatment would have been hazardous to his life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of unauthorized private medical expenses incurred during April 3-4, 2009 have been met. 38 U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

It is not clear whether VA's duty to notify is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding, in light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the veteran.

At the outset, the Board notes that it does not appear that the treatment in question was related to a service-connected disability, i.e., diarrhea, which was ultimately diagnosed.  However, the Veteran has been receiving TDIU effective in July 1998.  Therefore the question of whether the Veteran's private treatment was related to a service-connected disability is irrelevant in this case.  

Under 38 U.S.C. § 1728, to establish eligibility for payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.

There must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or (2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or (3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or (4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.48(j); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

Failure to satisfy any of the three criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  Zimick, 11 Vet. App. at 49; see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995); H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed provision a]uthorizes reimbursement of certain veterans who have service-connected disabilities, under limited circumstances, for reasonable value of hospital care or medical services . . . from sources other than the VA. Eligible veterans are those receiving treatment for a service-connected disability. . . . Services must be rendered in a medical emergency and VA or other Federal facilities must not be feasibly available.").

The Veterans Millennium Health Care and Benefits Act, which became effective in May 2000, also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725.

To be eligible for reimbursement under this Act the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent lay person would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent lay person who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent lay person (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) The Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. § 1728 for the emergency treatment provided (38 U.S.C. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 C.F.R. § 17.1002.  Failure to satisfy any of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private facility.  See 38 U.S.C.A. § 1725(b); 38 C.F.R. § 17.1002(g).

At the time of the April 2009 treatment, the Veteran was service-connected for PTSD evaluated as 50 percent disabling, degenerative arthritis of the right shoulder evaluated as 30 percent disabling, diabetes mellitus evaluated as 20 percent disabling, degenerative arthritis of the right knee evaluated as 10 percent disabling, degenerative arthritis of the left knee evaluated as 10 percent disabling, degenerative arthritis of the left shoulder evaluated as 10 percent disabling, tinnitus, evaluated as 10 percent disabling, and deviated nasal septum and left ear hearing loss evaluated as zero percent disabling, each.  He is also in receipt of a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU), effective from July 1998.  

The medical evidence shows that the Veteran was admitted to the emergency room of the Halifax Medical Center on April 3, 2009.  He was reported to complain of a painful abdomen tender to the touch, feeling bloated, and diarrhea since the day before.  Information was noted to be provided by the patient and paramedic/emergency medical technician (EMT) personnel.  Pain level was assessed at 6 of 10, and IV had been inserted prior to arrival at the emergency room.  No vomiting or fever was found.  However, blood pressure was measured at 174 over 103.  He was discharged to home, stable, early in the morning of April 4, 2009 with directions to follow up with his primary care physician.  He was prescribed diphenoxylate atropine.  

Review of notes in the file reflect that the Veteran called to report his emergency room treatment on April 6, 2009, which was noted to be timely.  In May 2009, notification was received that the Veteran was received in the emergency room at Halifax Medical Center on April 3, 2009 with a diagnosis of stomach viral infection, rule out appendicitis.  These records are not present in the file, and it appears that they were not requested, as the ambulance bill was sent for payment with the need for a trip ticket.

VA treatment records dated from April to August 2009 show that the Veteran was seen for follow-up for his diabetes.  His medications were increased, and it was noted that hypertension was controlled.  There are no records of treatment prior to April 3 and 4, 2009.

Initially, the Board notes that the Veteran does not dispute that the private treatment was not "authorized" by the VA.  Rather, the Veteran and his representative presented argument before the undersigned in October 2011 that the Veteran believed he required emergency care, or that his condition was such that a prudent layperson would have reasonably believed that a delay in treatment would have been hazardous to his life or health.  He testified that he began to experience a lot of discomfort, sweating, hot and cold chills, difficulty breathing, and extended belly and cramping in the lower part of his chest and upper belly.  He testified that a friend was with him and called 911.  The fire department arrived and told the Veteran he was having symptoms of a heart attack.  The emergency personnel then called the ambulance and the Veteran was first taken to Fort Orange Halifax Hospital, which he testified was not a trauma hospital but was affiliated with the main hospital.  He was then taken to Daytona, to the trauma center.  As to the diarrhea that was ultimately diagnosed, he testified that he was not having diarrhea at the time emergency services were called.  Upon further questioning, the Veteran agreed that he had been in a lot of distress.  "I was having a hard time breathing.  I didn't know what was going on" (October 2011 transcript, p. 12).  

The Board notes that the nearest VA facilities to the Veteran are in Dayton, Florida, a facility that is closed at 4:30, and Gainesville and Lake City, both of which are located over two hours driving time from the Veteran's home. 
In this case, the pertinent inquiry is whether a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to life or health.  See Swinney v. Shinseki, 23 Vet. App. 256, 264 (2009).  

In opinions proffered by a Designee of the NFSG VHS Chief Medical Officer in April 2009 and July 2009, the April 3-4, 2009 private treatment at issue was determined to have not been rendered in a medical emergency of such nature that delay in care would have been hazardous to the Veteran's life and/or health.  In April 2009, letters sent to the hospital and radiology services, copies of which were provided to the Veteran, the NFSG VHS stated that reimbursement for non-VA emergency room care could be given only where VA facilities were not feasibly available, and where care and services were rendered in a medical emergency of such a nature that delay would have been hazardous to life or health.  In the present case, the treatment rendered the Veteran was non-emergent and, therefore, reimbursement could not be authorized. 

The Court has noted that when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider objective evidence.  Here, VA sought a medical opinion with regard to whether the circumstances constituted a medical emergency.  In two reviews in April and July 2009, the Chief Medical Officer opined that a medical emergency did not exist.  However, it is noted that records referenced in the May 2009 note indicating that the Veteran had been admitted with the diagnosis of stomach viral infection, rule out appendicitis was not of record.  And it is not certain that the notation was considered in the Chief Medical Officer's opinion.  Rather, as rationale in July 2009, the physician stated that the Veteran was 100 percent permanently and totally evaluated but not for the presenting condition, which was identified as diarrhea.  No mention of the assessment of rule-out appendicitis was made.  Because these opinions were based on an incomplete record, they are therefore not probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993).   

The Veteran is competent to give evidence about what he experienced; for example, that he had pain in his lower chest and upper stomach and difficulty breathing, and that he was not experiencing diarrhea at the time emergency services were called.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds the Veteran to be a credible witness.  And, indeed, the notes showing he was admitted with the suspicion of appendicitis would be consistent with emergent care.  
 
After considering the totality of the circumstances, the Board finds that a preponderance of the evidence cannot be against a finding that a prudent layperson would consider the situation emergent.  

Therefore, the preponderance of the evidence cannot be found to be against payment or reimbursement for private medical care.  This is because the private treatment rendered on April 3-4, 2009-although ultimately determined to be for diarrhea-was at the time the Veteran was transferred to the emergency room assessed as stomach viral infection, rule out appendicitis.  Given this notation, and the Veteran's testimony that he was having trouble breathing and had pain in his lower chest and abdominal area, the Board finds that 911 was called and these services were rendered under circumstances that a prudent person would have thought emergent, therefore, reimbursement for the cost of unauthorized private medical expenses incurred on April 3-4, 2009 is warranted.



ORDER

Entitlement to payment or reimbursement for the cost of unauthorized private medical expenses incurred during treatment on April 3-4, 2009 is granted, subject to the laws and regulations governing the award of monetary benefits.





____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


